DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Status of Claims
Claims 1, 6, 7, 9, 14, 15 and 17 have been amended. Claims 1-17 are pending.

Response to Arguments
Applicant's arguments, see Remarks, filed on 01/07/2021, with respect to the rejection(s) of claims 1-17 have been considered but are not persuasive because the arguments do not apply to the references as used in the current rejection. Examiner provides a new ground(s) of rejections to address Applicant’s arguments.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11 and 13-17  are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (Pub # US 2014/0094183 A1 hereinafter Gao) in view of Gulati et al. (Pub # US 2018/0048572 A1 hereinafter Gulati).
Regarding claim 1, Gao teaches “an apparatus, at a first node, comprising: a transmitter operative to transmit sidelink signals to a second node;” as [(Para. 0015), D2D communication between two or more communication network elements ] “and a controller operative to determine whether to use an exceptional resource pool based on a first condition and a second condition, for the transmitter to transmit sidelink signals,” [(Para. 0067 and 0068), Gao discloses that under certain conditions, the UE determines to use an “alternative resource pool” (also named as further or optional resource pool), therefore disclosing the “exceptional resource pool”].
However, Gao does not specifically disclose wherein the first condition includes that a first channel busy ratio measured during a first congestion control operation regarding a current resource pool is higher than a first threshold, and the second condition includes that at least one packet is determined to be dropped during the first congestion control operation.
In an analogous art, Gulati teaches “wherein the first condition includes that a first channel busy ratio measured during a first congestion control operation regarding a current resource pool is higher than a first threshold, and the second condition includes that at least one packet is determined to be dropped during the first congestion control operation” as [(Para. 0009), The at least one processor is configured to: determine an energy-based CBR based on a number of probes on a set of radio resources having respective energy levels greater than an energy threshold, and perform congestion control based on the energy-
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Gao to provide an effective technique as taught by Gulati for performing congestion control in a decentralized manner, based on a channel busy ratio in order to improve communication experience [Gulati: Para. 0006].
Regarding claim 2, the combination of Gao and Gulati, specifically Gao teaches “wherein, the controller is operative to determine to use the exceptional resource pool further in a third condition,” as [(Para. 0068), Based on the obtained load status, for example in case it is determined that the alternative resource pool has suitable resources left] “wherein the third condition includes that a second channel busy ratio measured during a second congestion control operation regarding the exceptional resource pool is lower than a second threshold” [(Para. 0067), the corresponding RU signaling information concerning the other resource pool are used in order to detect RU signaling from other UEs (D2D clusters) for determining whether and which resources of the alternative resource pool are already used.].
Regarding claim 3, the combination of Gao and Gulati, specifically Gao teaches “wherein, the second threshold is same with or different from the first threshold” as [(Para. 0067 and 0068), the thresholds in Gao are disclosed as the total number of resources in the current resource pool and as the total number of resources in the alternative resource pool, therefore disclosing that it is the same threshold].  
Regarding claim 5, the combination of Gao and Gulati, specifically Gao teaches “wherein, the controller is operative to determine whether to use the exceptional resource pool in a first step of determining a subset of resources to be excluded during Physical Sidelink Shared Channel (PSSCH) resource selection or in a second step of ranking candidate resources based on measured S-RSSI (Sidelink Received Signal Strength Indicator) and selecting resources after performing the first step” as [(Para. 0008, See Fig. 3, step S130), when using an autonomous D2D approach, the device (UE) is allowed to obtain the resources for D2D communication in an autonomous way via sensing. According to one proposal, the eNB may broadcast the resource allocation in the cellular network. By detecting the broadcast information, the device or UE is able to recognize which PRBs are utilized by cellular UEs. Then, the device may measure the allocated resource to check the interference level. The measurement results may be explored to help to decide whether this is a usable resource for a D2D communication].  
Regarding claim 6, the combination of Gao and Gulati, specifically Gao teaches “wherein, in a case that the controller is operative to determine whether to use the exceptional resource pool in the first step, the controller is operative to: increase a S-RSRP (Sidelink Reference Signal Received Power) threshold to allow more candidate resources within a resource selection window for a predetermined number of times until substantially m% resources of total resources are available;” as [(Para. 0008, See Fig. 3, step S130), when using an autonomous D2D approach, the device (UE) is allowed to obtain the resources for D2D communication in an autonomous way via sensing. According to one proposal, the eNB may broadcast the resource allocation in the cellular network. By detecting the broadcast information, the device or UE is able to recognize which PRBs are utilized by cellular UEs. Then, the device may measure the allocated resource to check the interference level. The measurement results may be explored to help to decide whether this is a usable resource for a D2D communication] if a channel busy ratio (CBR) measured within a CBR measurement window is higher than a fourth threshold, determine to use the exceptional resource pool without performing the second step; and if CBR measured within a CBR measurement window is not higher than the fourth threshold, perform the second step” [(Para. 0072), in case a CH decides that additional resources are required for an already established D2D communication, i.e. that the resource utilization is to be increased, the CH has to monitor again the RU signalings according to step S120 and to proceed with steps S130 to S180].  
Regarding claim 7, the combination of Gao and Gulati, specifically Gao teaches “wherein, in a case that the controller is operative to determine whether to use the exceptional resource pool in the first step, the controller is operative to: calculate a ratio of the number of the available resources to the number of all resources without increasing a S-RSRP (Sidelink Reference Signal Received Power) threshold;” as [(Para. 0062), In Gao, the condition evaluated to determine whether to use the alternative resource pool is to check if there are suitable resources (i.e. basically free resources) indicated in the allocated resource pool. This condition discloses the condition where it is determined if the channel busy ratio is higher than a threshold. The condition that the number of busy resources equals the number of available resources discloses a condition where the value of a parameter, i.e. number of busy resources, is compared to a threshold] “International Filing Date: November 3, 2016if the ratio is smaller than a fifth threshold, determine to use the exceptional resource pool without performing the second step;” [(Para. 0067 and 0068), Gao discloses that under certain conditions, the UE determines to use an “alternative resource pool” (also named as further or optional resource pool), therefore disclosing the “exceptional resource pool”] “and if the ratio is not smaller than the fifth threshold, perform the second step” [(Para. 0008, See Fig. 3, step S130), when using an autonomous D2D approach, the device (UE) 
Regarding claim 8, the combination of Gao and Gulati, specifically Gao teaches “wherein, the first step includes increasing a S-RSRP threshold to allow more candidate resources within a resource selection window until substantially m% resources of total resources are available and not including the congestion control operation,” as [(Para. 0008, See Fig. 3, step S130), when using an autonomous D2D approach, the device (UE) is allowed to obtain the resources for D2D communication in an autonomous way via sensing. According to one proposal, the eNB may broadcast the resource allocation in the cellular network. By detecting the broadcast information, the device or UE is able to recognize which PRBs are utilized by cellular UEs. Then, the device may measure the allocated resource to check the interference level. The measurement results may be explored to help to decide whether this is a usable resource for a D2D communication] “in a case that the controller is operative to determine whether to use the exceptional resource pool in the second step after performing the first step, the controller is operative to: if a channel busy ratio measured within a CBR measurement window is higher than a fourth threshold, determine to select resources in the exceptional resource pool to use” [(Para. 0062), In Gao, the condition evaluated to determine whether to use the alternative resource pool is to check if there are suitable resources (i.e. basically free resources) indicated in the allocated resource pool. This condition discloses the 
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 8.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 1.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gao in view of Gulati, and further in view of Ericsson (“Congestion Control Framework for V2V”, 3GPP DRAFT; R1-166955; RAN WG1 Meeting; 2016-08-02; hereinafter NPL).
claim 4, the combination of Gao and Gulati does not specifically disclose wherein, the controller is operative to determine to use the exceptional resource pool further in a fourth condition,2International Application No.: PCT/CN2016/104454 International Filing Date: November 3, 2016wherein, the fourth condition includes that priority of the at least one packet determined to be dropped is higher than a third threshold.  
In analogous art, NPL teaches “wherein, the controller is operative to determine to use the exceptional resource pool further in a fourth condition,2International Application No.: PCT/CN2016/104454 International Filing Date: November 3, 2016wherein, the fourth condition includes that priority of the at least one packet determined to be dropped is higher than a third threshold” as [(Sec. 2.2), The UE implements a generic “sidelink transmission control” functionality in the radio layers. The sidelink transmission control function takes PPPP (ProSe Per Packet Priority), CBR, sync reference and UE speed as inputs..].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teachings as in Gao and Gulati to provide an effective technique as taught by NPL for implementing congestion control in order to maintain an acceptable local system load and to allow for efficient sidelink operation [NPL: Sec. 2].
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 4.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691.  The examiner can normally be reached on Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463